Citation Nr: 1042145	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-38 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for PTSD, currently 
rated as 50 percent disabling.

2.  Entitlement to a higher initial rating for hearing loss, 
currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2007, a statement of the case 
was issued in October 2008, and a substantive appeal was received 
in December 2008.   

The May 2007 rating decision granted service connection for PTSD 
and hearing loss, and rated the disabilities at 30 percent 
disabling and 0 percent disabling respectively.  The RO then 
issued an August 2010 rating decision in which it increased the 
Veteran's PTSD rating to 50 percent effective July 14, 2005 (the 
date of receipt of the claim).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, the RO denied TDIU by rating decision in October 2009, and 
the Veteran did not appeal.  Although the evidence with regard to 
the PTSD disability shows some occupational impairment due to the 
PTSD, the Board is unable to conclude that the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to his PTSD.  




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood.  It is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.

2.  August 2006 and May 2010 audiological examinations showed 
that the Veteran's service-connected bilateral hearing loss 
disability was productive of level I hearing acuity in the right 
ear and levels III and II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 70 
percent, but no higher, for the Veteran's service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 9411 (2010).

2.  The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated August 2005 and June 2006.

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vasquez-
Flores.  The present appeal involves the issue of higher initial 
ratings, not claims for increased ratings.  A review of the 
record shows that the RO, in connection with the Veteran's 
original service connection claims provided the Veteran with 
adequate VCAA notice in August 2005 and June 2006 letters prior 
to the May 2007 adjudication of the claims which granted service 
connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-
1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-
117 (2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the ones now on appeal to the 
Board. 

The June 2006 notice substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran audiological and 
psychiatric examinations in January 2006 and May 2010, obtained 
medical opinions as to the etiology and severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).



PTSD

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

a noncompensable rating is warranted when a mental condition has 
been diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication.  

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.   

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet.App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further indicated that without those examples, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment. 38 
C.F.R. § 4.126(b).

The Veteran underwent a VA examination in January 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported having trouble sleeping for 
the past 38 years.  He claimed to suffer from nightmares, as well 
as falling asleep and waking up at times.  He reported feeling 
unsafe in crowds and a dislike of having anybody behind him.  He 
reported being hypervigilant.  He stated that he last worked in 
September 2005 as a postal worker.  He enjoyed working there and 
had no trouble with bosses or co-workers.  The Veteran stated 
that his symptoms are constant.  

The Veteran reported that he was married and that his 
relationship with his wife is good.  He also reported that his 
relationships with his children are fair.  He stated that since 
he developed his mental disability, there have been no major 
changes in his daily activities and no major social function 
changes.  

The Veteran's stressor involved driving a truck in which the 
passenger was shot in the head.  The Veteran was also wounded and 
so were others (including a good friend of his that was killed).  
Since then, the Veteran believed his life to be threatened; he 
felt intense fear; and he has had recurrent distressing dreams 
and flashbacks.  He avoids activities, places, or people that 
arouse recollections of the event.  He had a persistent sense of 
a foreshortened future.  He also reported a diminished interest 
in significant activities; and a persistent feeling of detachment 
or estrangement from others.  He has been married seven times.  
He reported persistent irritability, outbursts of anger, an 
exaggerated startle response, hypervigilance, and persistent 
difficulty concentrating.  

Upon examination, the Veteran's orientation was within normal 
limits.  His appearance, hygiene, and behavior  were appropriate.  
Affect and mood were normal.  Communication and speech were 
within normal limits.  There were no panic attacks, delusions, 
hallucinations, or obsessional rituals.  His thought process was 
appropriate; judgment was not impaired; abstract thinking was 
normal; memory was within normal limits; and there was no 
suicidal or homicidal ideation.    

The examiner opined that the Veteran's stressors do "not cause 
distress or impairment in social, occupational, or other areas of 
functioning."  He then stated that the Veteran "is unable to 
establish and maintain effective work/school and social 
relationships because the above is not due to Post Traumatic 
Stress Disorder but to a severe back injury..." The Veteran was no 
threat of persistent danger or injury to self or to others.  The 
examiner assigned a GAF score of 45.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2010).

In addition to the January 2006 VA examination, the Veteran also 
underwent a private examination just six days later (January 31, 
2006).  The Veteran was neat, casual, and dressed appropriately.  
He was cooperative throughout the evaluation.  He reported that 
he cannot work due to osteomyelitis.  He gets upset at unexpected 
events because he does not like surprises; and he cannot drive in 
unfamiliar places.  He reported that he does not have any 
hobbies, and he cannot enjoy reading anymore because he can't 
concentrate.  He reported that he can make meals for his wife and 
family, and that he has a good relationship with his wife.  He 
has not had any contact with his children since 2004.  He attends 
church once per week but has no close friends.  He reported no 
difficulty getting along with people in authority.  The examiner 
noted that the Veteran did not appear to have emotional problems 
that would interfere with task completion.  

Upon examination, the Veteran's thought processes were goal-
directed and organized.  However, he thought about suicide the 
week prior to the examination.  He has no suicide attempts 
because of "common sense, don't want to die."  He stated that 
he believes in, and sees, demons.  He also stated that what he 
sees comes true.  The examiner noted that the Veteran appeared 
somewhat grandiose in his thinking.  The Veteran described his 
ongoing mood as "down a little, skeptical."  His fund of 
information was good.  He was oriented times three.  Recall was 
average and he had no difficulty with memory or concentration.  
There was no impairment of judgment or insight.  The examiner 
diagnosed the Veteran with PTSD (by history) and depression not 
otherwise specified.  He assigned a GAF score of 55.  

A June 2006 outpatient treatment report noted that the Veteran 
continued to experience "a full range of PTSD symptoms - 
nightmares, flashbacks, intrusive thoughts about military trauma, 
irritability, easily distracted, memory problems, inability to 
tolerate crowds."  Upon examination, his speech was spontaneous 
with normal rate and volume, and was appropriate to the topic of 
conversation.  His mood was dysphoric and affect was congruent.  
His thought content was clear and goal-directed.  There was no 
suicidal or homicidal ideation, plan or intent.  Cognition, 
judgment, and insight were grossly intact.  Nonetheless, the 
examiner assigned a GAF score of 46 and noted "significant 
symptoms."  An August 2006 treatment report noted similar 
symptoms and likewise revealed a GAF score of 46.  

The Veteran underwent another VA examination in May 2010.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that he worked as a postal 
employee until he was injured in Hurricane Rita (September 2005).  
He was allegedly fired while he was hospitalized; and he has not 
worked full time since then (though he has tried).  He now works 
part time at a framing shop (only 10 1/2 hours last month due to 
low demand).  He stated that he is no longer working as an 
engineer because he cannot get along with people.  He reported 
two fist fights and disciplinary actions at his former jobs.  

The Veteran stated that he has been married for the past nine 
years; and he described his relationship with his wife as 
"awesome."  He reported having no friends and stated that he 
has not seen his siblings since his father's death in 2003.  He 
spends his days "piddling around the yard."  He finds yard work 
calming.  He and his wife share household chores and he is able 
to perform activities of daily living.  He sometimes has lapses 
of personal hygiene.  

The Veteran reported recurrent thoughts about death and dying.  
He does not believe that he is "stupid enough to do something 
stupid" (like hurting himself); but he admitted to thoughts of 
running his truck into another truck at 90 miles per hour.  His 
wife does not let him drive at times because they both agree that 
he has road rage.  He thinks often about feeling defeated and 
giving up.  He denied excessive worry, panic attacks, 
agoraphobia, obsessive compulsive symptoms, manic symptoms, and 
psychotic symptoms.      

The Veteran reported symptoms of re-experiencing, avoidance and 
hyperarousal related to combat experiences.  He also reported 
unwanted/intrusive thoughts; upsetting dreams and nightmares; 
avoidance of certain thoughts, feelings, and conversations; 
avoidance of specific activities, places, and people; and loss of 
pleasure and diminished participation in activities (including 
social withdrawal and isolation, and decreased libido).  He feels 
emotionally numb; has sleep difficulties; experiences ongoing 
irritability and anger; has problems concentrating; and 
experiences hypervigilance and exaggerated startle response.  He 
also reported symptoms of depression including depressed mood, 
tearfulness/crying, changes in appetite and weight, low energy, 
psychomotor agitation, and recurrent thoughts about death.  The 
examiner noted that the symptoms have caused "significant" 
distress and impairment.  

The examiner assigned a GAF score of 50 based on 
mild/moderate/severe psychiatric symptoms that cause functional 
impairment.  She noted that the Veteran's social and family role 
functioning is marked by social withdrawal/isolation, 
suspiciousness, lack of friendships, impaired familial 
relationships, several unsuccessful marriages, reduction in 
recreational/leisure pursuits, interference in performing 
routine, self-care activities due to pain/moodiness, and 
difficulty adapting to stressful circumstances.  With regards to 
occupational functioning, the examiner found that the Veteran had 
difficulties maintaining attention and concentration for extended 
periods, decreased work efficiency due to depressed 
mood/suspiciousness/chronic sleep impairment, difficulties with 
social interactions, achievement beneath the Veteran's potential 
given pre-morbid functioning, difficulties working with others 
without being distracted by them, and difficulties accepting 
instructions and responding appropriately to criticism from 
supervisors.  

The examiner stated that the Veteran's symptoms require 
continuous medication and that they "cause deficiencies in most 
areas (work/school, family relations, judgment, thinking, and 
mood.)"  She also noted that the Veteran's prognosis for 
improvement is poor.  She considered the Veteran competent to 
manage his VA funds.  

In addition to the medical evidence, the Veteran's sister (F.D.) 
submitted an August 2005 statement in which she stated that prior 
to the war, the Veteran was easy to get along with; and that he 
had a lot of fun, self-esteem, and friends.  F.D. stated that 
since the Veteran returned from service, he has been withdrawn 
and isolated from others; and that he has no close friends.  She 
stated that he is paranoid and always thinks that people are 
talking about him.  He has a short temper (once beat up her 
boyfriend, and beat the dog with a shovel).  She stated that he 
has been married six times and that he can't hold a job because 
he can't get along with anyone for any length of time.  The Board 
finds this evidence to be competent, credible, and consistent 
with the evidence in the medical records.  

The Board notes that the Veteran suffers some of the symptoms 
enumerated under the criteria for a 70 percent rating.  He 
admitted to occasional lapses wherein he neglects personal 
appearance and hygiene.  He does have difficulty adapting to 
stressful circumstances; and (with the exception of his 
relationship with his wife) it does not appear that the Veteran 
is able to establish and maintain effective relationships.  He 
also reported suicidal ideation at his January 2006 private 
examination and at his May 2010 VA examination (though he 
admitted at both examinations that he doubts he would ever 
actually commit suicide).  There is also evidence suggesting 
impaired impulse control; it appears that the Veteran is quite 
often irritated and has actually engaged in physical violence on 
occasion.  However, other symptoms listed as examples for a 70 
percent rating have not been demonstrated, such as obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; and spatial 
disorientation.  

Nonetheless, the Board finds it significant that there have been  
three GAF scores in the 45-46 range; and that the May 2010 VA 
examiner assigned a GAF score of 50.  These scores all indicate 
serious symptoms and or serious impairment in social, 
occupational, or school functioning.  Moreover, the Board must 
consider the fact that the May 2010 VA examiner explicitly stated 
that the Veteran's symptoms require continuous medication and 
that they "cause deficiencies in most areas (work/school, family 
relations, judgment, thinking, and mood.)"  This language 
virtually mirrors the language of the criteria for a 70 percent 
rating and as such appears to reflect the examiner's opinion that 
the criteria for a 70 percent rating have been approximated. 

Based on the overall evidence, and giving the benefit of the 
doubt to the Veteran, the Board finds that a 70 percent rating is 
warranted for his service connected PTSD.  Moreover, also 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that a 70 percent rating is warranted during the entire 
period contemplated by the appeal; that is, from July 14, 2005.  
Fenderson. 

However, the Board further finds that the clear preponderance of 
the evidence is against entitlement to a rating in excess of 70 
percent.  The evidence does not show any of the types of symptoms 
listed as examples for a 100 percent rating.  There is no 
persuasive evidence of symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
He stated that he works part time in a framing shop; and that he 
has an "awesome" relationship with his wife.  He is able to 
share in household chores and has not been showed to be a 
persistent danger to himself or others.  He has not shown gross 
impairment in thought processes or communication.  

Hearing loss

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through IX; 
where hearing in the better ear is II, and hearing in the poorer 
ear is II to IV; or where there is level III hearing in both 
ears.  A 10 percent disability rating is warranted where hearing 
in the better ear is I, and hearing in the poorer ear is X to XI; 
or where hearing in the better ear is II, and hearing in the 
poorer ear is V to XI; or where hearing in the better ear is III, 
and hearing in the poorer ear is IV to VI.  A 20 percent 
disability rating is warranted where hearing in the better ear is 
III, and hearing in the poorer ear is VII to XI; or where hearing 
in the better ear is IV, and hearing in the poorer ear is VI to 
VIII; or where hearing in the better ear is V, and hearing in the 
poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In August 2006, the Veteran underwent a VA audiological 
examination.  Pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		10   25   35   40		10   45   55   50  

The pure tone average was 28 decibels in the right ear and 40 
decibels in the left ear.  Speech recognition scores were 98 
percent in the right ear and 82 percent in the left ear.  The 
examiner diagnosed the Veteran with mild to moderate 
sensorineural hearing loss above 1 kHz.  Such examination 
findings translated to level I hearing in the right ear and level 
III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

In May 2010, the Veteran underwent another VA audiological 
examination.  Pure tone thresholds for the ears were as follows:

      Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   4k  
Decibels		30   35   50   45		15   60   60   60  

The pure tone average was 40 decibels in the right ear and 49 
decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 88 percent in the left ear.  The 
examiner diagnosed the Veteran with mild sloping to moderate 
sensorineural hearing loss in the right ear; and normal hearing 
through 1 kHz in the left ear, with mild sloping to moderately 
severe sensorineural hearing loss above 1.5 kHz.  Such 
examination findings translated to level I hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.

The Board notes that at no time has the Veteran demonstrated 
exceptional patterns of hearing loss.  The examination findings 
warrant assignment of a noncompensable rating.  

The Board acknowledges the impact that hearing loss has on daily 
activities, and VA's obligation to resolve all reasonable doubt 
in the Veteran's favor.  However, as noted previously, because 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to assign.  
Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100.  Applying the audiological test results 
most favorable to the Veteran to the regulatory criteria, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to higher ratings for bilateral 
hearing loss disability. Thus, there is no reasonable doubt to be 
resolved.  The Veteran may always advance an increased rating 
claim should the severity of his hearing loss disability increase 
in the future.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's PTSD 
and hearing loss symptoms squarely match the type and degree of 
the examples set forth under the criteria for the current 70 
percent and 0 percent schedular ratings.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

A rating of 70 percent, but no higher, is warranted for the 
Veteran's service connected PTSD, effective from July 14, 2005.  
To this extent, the appeal is granted, subject to laws and 
regulations governing payment of VA monetary benefits.

A compensable rating for hearing loss is not warranted.  To this 
extent, the appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


